PER CURIAM.
The public defender brings this Anders appeal on behalf of Glenn Johnson following his conviction for strong arm robbery. This court has conducted a complete review of the record, and concludes that the only substantive issue which might merit relief as presented in Johnson’s pro se brief is not available on direct appeal. Thus, we affirm without prejudice to Johnson filing of a timely motion pursuant to Florida Rule of Criminal Procedure 3.850 wherein he can present his jury instruction issue.
WARNER, C.J., KLEIN and HAZOURI, JJ., concur.